                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                        8:15CR276

        vs.
                                                              ORDER ON APPEARANCE FOR
ADAN RUBIO,                                                 SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on February 12, 2020 for a preliminary hearing and
detention hearing regarding Petition for Offender Under Supervision [36].             Donald Schense
represented the defendant. Christopher Ferretti represented the government.
        The defendant requested his preliminary hearing be continued. The government did not
object. The court grants defendant’s motion. The preliminary hearing is continued to 2/20/2020 at
11:00 a.m. in Courtroom 7, Roman L. Hruska Federal Courthouse, 111 South 18th Plaza, Omaha,
Nebraska before Magistrate Judge Susan M. Bazis.
         The government informed the court they were no longer seeking detention. Therefore, the
defendant shall be released on the current terms and conditions of supervision to include the additional
condition that the defendant shall not have any contact, direct or indirect, with RR-S.


        IT IS SO ORDERED.


        Dated this 12th day of February, 2020.

                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge
